DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-9, 11-17, 19-29 is/are rejected under 35 U.S.C. 102(a)(1)   as being anticipated  by  Paustian (US Patent  10286163 B1).
Regarding claim 1, Paustian discloses an aerosol delivery device, comprising:
a first pump (5) configured to deliver a flow of air; a second pump (4) configured to deliver a flow of liquid; and a nozzle (8) configured to receive the flow of air and the flow of liquid and output the liquid in an atomized form.
Regarding claim 2, Paustian discloses the first pump is selected from the group consisting of a micro-compressor pump, a micro-blower, a rotary micro-pump, a diaphragm micro-pump, and a piezoceramic micro-pump (see co. 3, lines 20-67).
Regarding claim 4, Paustian discloses the first pump further comprises a filter component (see col. 3, lines 59-68, co. 4, lines 115) configured to reduce accumulation of particulates in the first pump.
Regarding claim 5, Paustian discloses second pump is selected from the group consisting of a centrifugal micro-pump, a ring micro-pump, a rotary micro-pump, a diaphragm micro-pump, a peristaltic micro-pump, and a step micro-pump (see co. 3, lines 20-67).
Regarding claim 7, Paustian discloses the nozzle  (8) comprises an orifice adapted to spray the atomized liquid (see abstract).
Regarding claim 8, Paustian discloses the flow of air and the flow of liquid are mixed within the nozzle prior to being transferred to the orifice (see abstract).
Regarding claim 9, Paustian discloses the flow of air (11) and the flow of liquid (31) are separately transferred to the orifice without mixing within the nozzle (see fig. 2).
Regarding claim 11, Paustian discloses the nozzle (8) is positioned proximate to a mouthpiece portion (1).
Regarding claim 12, Paustian discloses the mouthpiece portion (1) is configured to receive a flow of the atomized liquid from the nozzle and has an opening for egress of the atomized liquid from the mouthpiece portion (1).
Regarding claim 13, Paustian discloses a reservoir (7) configured to contain a liquid composition and in fluid communication with the second pump.
Regarding claim 14, Paustian discloses the reservoir is removable and replaceable by a user of the aerosol delivery device (see abstract).
Regarding claim 15, Paustian discloses the reservoir (7) is refillable by a user of the aerosol delivery device.
Regarding claim 16, Paustian discloses the liquid composition is an aerosol precursor composition (see abstract).
Regarding claim 17, Paustian discloses the aerosol precursor composition comprises one or more of a polyhydric alcohol, tobacco, a tobacco extract, a flavorant, a nicotine component (see col. 2, lines 43-67; col. 3, lines 1-3) , botanicals, nutraceuticals, stimulants, amino acids, vitamins, cannabinoids, and combinations thereof.
Regarding claim 19, Paustian discloses a power source and a control component (see col. 3, lines 58-67).
Regarding claim 20, Paustian discloses the control component is configured to control one or both of an output flow rate of the first pump (5) and an output flow rate of the second pump (4).
Regarding claim 21, Paustian discloses the control component is configured to control power output from the power source to one or both of the first pump and the second pump (see col. 3, lines 58-67).
Regarding claim 22, Paustian discloses the power source (see col. 3, lines 58-67) is configured to provide sufficient power to operate both the first pump and the second pump simultaneously.
Regarding claim 23, Paustian discloses a housing (9).
Regarding claim 24, Paustian discloses the first pump (5), the second pump (4), and the nozzle (8) are positioned within the housing.
Regarding claim 25, Paustian discloses at least one opening in the housing for receiving air (11).
Regarding claim 26, Paustian discloses the first pump is in fluid communication with the at least one opening such that air is drawn into the first pump (5) from outside of the aerosol delivery device when the first pump is activated.
Regarding claim 27, Paustian discloses the housing is a first body with a replaceable cartridge (7) as the cartridge is removable comprising at least a reservoir.
Regarding claim 28, Paustian discloses the housing is a control body and the first pump, the second pump, and the nozzle are positioned within a replaceable cartridge (22).
Regarding claim 29, Paustian discloses a control body (18), a reservoir section having a reservoir positioned therein, and an atomizing section having the first (5)  pump, the second pump (4), and the nozzle  (8) positioned therein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paustian (US Patent 10286163 B1)
Paustian discloses the precursor composition, but fails to disclose the concentration of aerosol precursor composition as being about 60% or greater water by weight, based on the total weight of the aerosol precursor composition. It would have been obvious matter of design choice to have concentration of aerosol precursor composition as being about 60% or greater water by weight or the components quantities, based on the total weight of the aerosol precursor composition, such a modification would have involved a mere change in the size or percentage of the component.  A change in size or percentage is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art have concentration of aerosol precursor composition as being about 60% or greater water by weight or the components quantities, based on the total weight of the aerosol precursor composition in order to meet the system specification and concentration requirement in Paustian’s device. 
Claims 3, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paustian (US Patent 10286163 B1) in view of JP 2001507284 A. 
Paustian discloses the first pump (5) is configured to deliver the flow of air or liquid to the nozzle (8) at a flow rate in the range of about 1 L/min to about 10 L/min and a pressure in the range of about 0.1 psi to about 10 psi. JP discloses the air flow between 0-250 psi (see page 3 lines 1-4: translation). It would have been obvious to one having ordinary skill in the art to one having ordinary skill in art to have the air flow or liquid between 0.1-10 psi (it’s including in the range 0-20) such as disclosed in JP in order to control the gas pressure in Paustian’s device. 
                                          Conclusion          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    10/07/2022